Exhibit 99.1 July 15, 2013 Mr. Ermanno P. Santilli Chief Executive Officer MagneGas Corporation 150 Rainville Road Tarpon Springs, FL 34689 Re: MagneGas Corporation (the “Company”) Nasdaq Security: Common Stock Nasdaq Symbol: MNGA Dear Mr. Santilli: As we discussed, our Listing Rules (the “Rules”) require listed securities to maintain a minimum bid price of $1 per share. Based upon the closing bid price for the last 30 consecutive business days, the Company no longer meets this requirement.1 However, the Rules also provide the Company a compliance period of 180 calendar days in which to regain compliance. If at any time during this 180 day period the closing bid price of the Company’s security is at least $1 for a minimum of ten consecutive business days, we will provide you written confirmation of compliance and this matter will be closed. Please note that if the Company chooses to implement a reverse stock split, it must complete the split no later than ten business days prior to the expiration date in the table below in order to regain compliance.2 In the event the Company does not regain compliance, the Company may be eligible for additional time. To qualify, the Company will be required to meet the continued listing requirement for market value of publicly held shares and all other initial listing standards for The Nasdaq Capital Market, with the exception of the bid price requirement, and will need to provide written notice of its intention to cure the deficiency during the second compliance period, by effecting a reverse stock split, if necessary. If the Company meets these requirements, we will inform the Company that it has been granted an additional 180 calendar days. However, if it appears to Staff that the Company will not be able to cure the deficiency, or if the Company is otherwise not eligible, we will provide notice that its securities will be subject to delisting.3 1 For online access to all Nasdaq Rules, please see “Nasdaq Reference Links,” included with this letter. 2 For additional information with respect to compliance periods please see the “Nasdaq Reference Links” on the attached page and access the link “Frequently Asked Questions” related to “continued listing.” 3 At that time, the Company may appeal the delisting determination to a Hearings Panel. The NASDAQ Stock Market LLC ● 805 King Farm Blvd. ● Rockville, MD 20850 ● USA ● www.nasdaqomx.com Mr. Ermanno P. Santilli July 15, 2013 Page 2 Our Rules require that the Company promptly disclose receipt of this letter by either filing a Form 8-K, where required by SEC rules, or by issuing a press release. The announcement needs to be made no later than four business days from the date of this letter and must include the continued listing criteria that the Company does not meet.4 The Company must also provide a copy of the announcement to Nasdaq’s MarketWatch Department at least 10 minutes prior to its public release.5 For your convenience attached is a list of news services. Please note that if you do not make the required announcement trading in your securities will be halted.6 The following table summarizes the critical dates and information as related to this matter. Period below $1.00 bid price Expiration of 180 calendar day compliance period Public Announcement Due Date
